Name: Commission Regulation (EEC) No 2686/88 of 30 August 1988 amending Regulation (EEC) No 2481/88 on the supply of butteroil to Euronaid as food aid
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  cooperation policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 240/20 Official Journal of the European Communities 31 . 8 . 88 COMMISSION REGULATION (EEC) No 2686/88 of 30 August 1988 amending Regulation (EEC) No 2481/88 on the supply of butteroil to Euronaid as food aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2481 /88 (3), issued an invitation to tender for the supply, as food aid, of 1 308 tonnes of butteroil to Euronaid ; whereas, following a request by the beneficiary, some of the conditions specified in Annexes I, II and III to the Regulation should be altered, Article 1 Annexes I, II and III to Regulation (EEC) No 2481 /88 are hereby replaced by Annexes I , II and III to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 168, 1 . 7. 1988 , p . 7 . 3 OJ No L 213, 6. 8 . 1988, p . 29 . No L 240/2131 . 8 . 88 Official Journal of the European Communities ANNEX I LOT F 1 . Operation No ('): 427/88-437/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) 0 (8) (1S) (,6) : to manufacture from intervention butter and Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and 1.3.2) 8 . Total quantity : 958 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kg (14) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and I.3.4.) Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 1 1 . Method of mobilization of product : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main, tel.: 156 40, telex : 0411727 + The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 22 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5 September 1988 (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer Q : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 Official Journal of the European Communities No L 151 of 17 June 1988 No L 240/22 Official Journal of the European Communities 31 . 8 . 88 Footnotes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 " of this Annex, evidence that the tendering security referred to in Article 7, (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the mone ­ tary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease . 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate . (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. 0 Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient.  Should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing thegoods from the containers are to be borne by the recipient. ( ,0) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (,2) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the benefici ­ ary's forwarder. (u) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer : Should containers be used on a FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 1 3 , the successful tenderer is responsible for loading the containers on board of the vessel designated by the recipient, the refund of the costs within the meaning of the said provi ­ sions does not include the THC. Should containers be used on a LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (I4) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1 438 Blaak 16 NL-3000, BK Rotterdam, Netherlands (l5) Radiation certificate for Sudan should contain the following information : (a) the amount of radiation of caesium- 134 and - 137 (b) Iodine-131 (" ¢) Radiation certificates must be issued by official authorities and be legalized for : Sudan 31 . 8 . 88 Official Journal of the European Communities No L 240/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXOU NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista 0 ) (2) (3) F 427/88  437/88 1 168 775 kg  312 550 kg : Lankwitz GmbH MalteserstraÃ e 139-143 D- 1 000 Berlin 48 (Marienfelde)  1 40 000 kg : Markt- &amp; KÃ ¼hlhallen AG Werk 23  Tempelhof GermaniastraÃ e 14-17 D- 1 000 Berlin 42  100 000 kg : Danish cold stores Birkedam Industri NV IV DK-6000 Kolding  290 850 kg : Ratzeburg GmbH &amp; Co. KG Rapsacker 6 D-2400 LÃ ¼beck  325 375 kg : Annuss GmbH &amp; Co. KG EdisonstraÃ e 20 D-300 Kiel-Wellsee No L 240/24 Official Journal of the European Communities 31 . 8 . 88 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEX III ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n de k partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij . DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities * (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger , Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) F 427/88  437/88 958 2 Caritas G Ethiopia Action No 427/88 / Butteroil / Ethiopia / Caritas Germany / 80461 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 10 Caritas G Ethiopia Action No 428/88 / Butteroil / Ethiopia / Caritas Germany / 80462 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution &gt; 3 Caritas G Ethiopia Action No 429/88 / Butteroil / Ethiopia / Caritas Germany / 80463 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 15 DKW Ethiopia Action No 430/88 / Butteroil / Ethiopia / DKW / 82308 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution 500 LWF Ethiopia Action No 431 /88 / Butteroil / Ethiopia / LWF / 85101 / Assab / Gift of the European Economic Community / For free distribution 203 WVB Ethiopia Action No 432/88 / Butteroil / Ethiopia / WVB / 85305 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution 15 Concern Ethiopia Action No 433/88 / Butteroil / Ethiopia / Concern / 85401 / Assab / Gift of the European Economic Community / For free distribution 15 Prosalus Ethiopia Action No 434/88 / Butteroil / Ethiopia / Prosalus / 85503 / Assab / Gift of the European Economic Community / For free distribution 31 . 8 . 88 Official Journal of the European Communities No L 240/25 ( 1 ) (2) (3) (4) (5) (6) 150 Ethiopia Action No 435/88 / Butteroil / Ethiopia / Tear Fund / 86100 / Decamare via Massawa / Gift of the European Economic Community / For free distribution 30 Caritas I Sudan Action No 436/88 / Butteroil / Sudan / Caritas Italiana / 80618 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution 15 DKW Sudan Action No 437/88 / Butteroil / Sudan / DKW / 82312 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution